department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b02 wta-d-128695-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel area large and mid- size businesses cc lm rfp mia attn james p dawson senior attorney from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject assessments after the expiration of the statute_of_limitations and refunds of prior payments this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose wta-d-128695-00 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer issues whether the service can make an assessment of a deficiency and restricted interest after the statute_of_limitations has expired whether amounts paid to the service by taxpayer constitute advance_payments or deposits whether the service is required to refund the payments received from taxpayer both prior to and after the running of the statute_of_limitations conclusions the service cannot make an assessment of the deficiency and restricted interest after the statute_of_limitations has expired an abatement made due to a clerical mistake or bookkeeping error and lacking the proper authorization may be treated as if it did not occur or may allow for a reinstatement of the assessment after the expiration of the statute_of_limitations however when the assessment was not made within the statute_of_limitations there is no valid assessment to reinstate thus even though an improper abatement occurred no assessment can be made at this time due to the fact that the statute_of_limitations regarding taxpayer’s deficiency has expired the amounts paid to the service by the taxpayer constitute payments an assessment is not required in order to classify a remittance as a payment this determination must be made by taking into account all of the facts and circumstances to include the intent of the taxpayer the intent of the service the service’s treatment of the remittance and whether the service made a timely assessment considering all of the facts and circumstances taxpayer’s remittances were payments of taxpayer’s estate_tax liability the service is not required to refund the payments received from taxpayer prior to the expiration of the statute_of_limitations however the service must refund payments received after the expiration of the statute_of_limitations as these are overpayments within the meaning of sec_6401 wta-d-128695-00 facts after petitioning the tax_court but prior to trial taxpayer’s counsel and the service reached a settlement on the substantive issues in this case the taxpayer’s counsel and the service entered into a stipulated decision that was filed in tax_court on date the decision document states that there is a deficiency in estate_tax due from the taxpayer in the amount of dollar_figure and that advance_payments of dollar_figure dollar_figure was applied to estate_tax deficiency and interest the remainder to gift_tax deficiency and interest were made on date and dollar_figure on date petitioner made an additional advance_payment of dollar_figure on date on date service personnel prepared form_5403 appeals closing record this form requests a deficiency assessment of dollar_figure the form was reviewed and initialed by a clerk on date and by a group manager in appeals on date on date a clerk posted the dollar_figure as an abatement rather than an assessment this abatement posted to the account on date on date the statutory period within which an assessment could be made expired the error was discovered after that date when taxpayer’s representative wrote a letter to examination requesting his refund law and analysis taxpayer has requested a refund of amounts paid toward the agreed upon deficiency because the service did not assess the tax_liability prior to the expiration of the statute_of_limitations sec_6501 provides that tax must be assessed against the taxpayer within three years after his return is filed sec_6503 further provides that the mailing of a statutory_notice_of_deficiency or the filing of any court action will suspend the running of the statute_of_limitations and the statute_of_limitations will not begin to run again until sixty days from the entry of final judgment of that court in this case taxpayer filed an estate_tax_return on date the three- year statute_of_limitations began to run as of this date and would have expired on date however the statutory_notice_of_deficiency was mailed on date which tolled the statute_of_limitations under sec_6503 taxpayer then petitioned the tax_court which entered a stipulated decision on date the decision of the court became final in days on date and the statute remained open an additional days until date pursuant to sec_6503 the three days remaining wta-d-128695-00 from the original three year statute are tacked onto this date accordingly the statute_of_limitations expired on date in order to be within the statute_of_limitations the assessment must have been made prior to this date sec_6201 authorizes and requires the secretary to make assessments of taxes including interest additional_amounts additions to the tax and assessable_penalties sec_6203 provides that an assessment shall be made by recording the liability of the taxpayer in accordance with rules and regulations prescribed by the secretary sec_301_6203-1 states that an assessment is made when an assessment officer signs the summary record of assessment the signature of the assessment officer on the summary record of assessment validates the form and is critical to making a valid assessment of tax_liability 384_f2d_863 5th cir 962_f2d_555 6th cir the appeals_office requested an assessment using form_5403 appeals closing record on date this is a standard closing form designed to contain all of the information required to make a prompt assessment but does not in and of itself constitute an assessment it is merely a request for assessment instead of assessing the tax due of dollar_figure and restricted interest of dollar_figure the clerk inputting the transaction abated the tax and restricted interest in error on date this abatement was posted to taxpayer’s account on date the tax was not assessed prior to the running of the statute_of_limitations on date courts have recognized certain limited circumstances in which an abated assessment may be reinstated even when the statute_of_limitations precludes a new assessment in re 99_f3d_740 5th cir 311_fsupp_1184 s d n y this case is similar in that the abatement was the result of a clerical_error or mistake in fact it is distinguishable from these and other similar cases however in that the tax_liability was never assessed thus even though a court may find that the abatement lacked the proper authorization the service did not make the required assessment prior to the running of the statute_of_limitations thus the service may no longer assess the tax_liability and restricted interest as the statute_of_limitations has expired revrul_74_580 1974_2_cb_400 distinguished by revrul_85_67 1985_1_cb_364 we expect that taxpayer may argue that the amounts paid to the service were deposits and not payments and are therefore refundable the supreme court held that under certain limited circumstances amounts paid on estate_tax liabilities are considered deposits not payments for purposes of claiming a refund under the predecessor statute to sec_6511 323_us_658 in rosenman there was a dispute as to the amount of estate_tax due the taxpayer specified that amounts paid were paid under protest and the service treated the amounts paid as deposits the court found that when the service transferred the amounts paid from the suspense_account and applied it toward the taxpayer’s assessed deficiency payment was made additional_amounts paid toward the deficiency and interest were also considered payments rosenman u s pincite while these payments occurred after the service’s assessment the court did not specifically hold that there must be an assessment prior to payment prior to the supreme court opinion in baral v united_states 528_us_43 the federal appellate courts were split as to whether an assessment is required in order for a valid payment to be made in cases where the liability is disputed or in which there is a deficiency the majority of the circuits held that a remittance prior to a formal assessment may be a tax payment whether amounts paid constitute a deposit or a payment depends upon the facts and circumstances of each case moran v united_states 63_f2d_663 pincite 7th cir some factors specifically cited by the courts are whether the service has made a formal assessment the taxpayer’s intent in remitting the money and the service’s treatment of the remittance once received 914_f2d_499 pincite 4th cir moran f 2d pincite in ewing the court held that the amounts that the taxpayers paid in accordance with their closing agreements and related documents but which were received by the service prior to the expiration of the assessment_period were payments of tax which the government was entitled to retain the supreme court recently clarified its position in baral as to whether an assessment is required in order to classify remittances as payments the court stated the code directly contradicts the notion that payment may not occur before assessment the court looked to the language in sec_6151 and sec_6213 in making this point baral u s pincite sec_6151 provides in part when a return of tax is required the person required to make such return shall without assessment or notice_and_demand from the secretary pay such tax at the time and place fixed for filing the return emphasis added sec_6213 provides in part a ny amount_paid as a tax or in respect of a tax may be assessed upon the receipt of such payment the payments at issue in baral were withholding and estimated_tax payments the court determined by analyzing the applicable code sections that the withholding amounts and estimated_tax payments were payments not deposits however the court also discussed other remittances paid in order to stop the running of interest and penalties the court stated that these may be either deposits or payments and noted that the service has promulgated procedures to govern the classification of a wta-d-128695-00 remittance as a deposit or payment in this context baral u s pincite see revproc_84_58 1984_2_cb_501 taxpayer in this case settled the issue of the amount of deficiency owed when taxpayer signed the stipulated decision agreeing to the deficiency the decision signed by both taxpayer and the service specifically stated that previous amounts made on date and date were advance_payments that were to be applied to the estate_tax deficiency and interest both the taxpayer and the service intended for these amounts to be payments and not deposits furthermore the service treated these amounts as payments under the court’s analysis in ewing and moran taking into account the parties’ intentions and the service’s treatment of the amounts paid the amounts paid_by taxpayer are payments of tax and not deposits despite the fact that the service failed to make a timely assessment taxpayer made some payments prior to the expiration of the statute_of_limitations and one payment after the expiration of the statute these payments are treated differently under the internal_revenue_code sec_6401 provides that t he term ‘overpayment’ includes that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the period of limitation properly applicable thereto emphasis added additionally in ewing the court stated that the service may collect and retain taxes voluntarily paid without assessment and which do not constitute an overpayment ewing f 2d pincite taxpayer made payments both before and after the statute_of_limitations on assessment expired on date no assessment was made prior to or on this date thus taxpayer’s payments on date and date prior to the expiration of the assessment statute are not overpayments within the meaning of sec_6401 and the service is not required to refund these payments to taxpayer see also revrul_85_67 however the service must refund payments received after the expiration of the statute_of_limitations as these are overpayments within the meaning of sec_6401 914_f2d_499 guerard v united_states ct_cl a f t r 2d see also revrul_74_580 sec_6402 provides that i n the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person the service must refund taxpayer’s payments made after the expiration of the statute_of_limitations ie taxpayer’s payment of dollar_figure on date under sec_6402 upon timely filing of a claim_for_refund wta-d-128695-00 other considerations please call robin m tuczak at if you have any further questions by judith m wall chief branch
